By the Court,
Smith J.
At tbe annual session of tbe board of *136supervisors of Jefferson county, the defendant in error presented bis account to tbe said board for fuel and lights furnished and used for the purpose of warming and lighting the office of the clerk of the Circuit Court (the defendant in error being such clerk), amounting to some 'twenty-two dollars, which account the board wholly rejected, and an appeal was taken to the Circuit Court, where judgment was rendered against the county for the amount; to reverse which this writ of error is brought.
Chapter IQ, § 16, of the Revised Statutes provides, that each county organized for judicial purposes shall, at its own expense, provide a suitable court-house, and a suitable and sufficient jail, and fire-proof offices, and other necessary county. buildings, and keep the same in good repair.
Section 137 of the same chapter requires the clerk of the Circuit Court to keep his office open during business hours, Sun-dajrs excepted, and all books and. papers required to be kept in his office shall be open for the examination of any person. These provisions-apply also to other county officers.
From these provisions the intention of the legislature is quite obvious. It was that suitable offices should be provided by the county for the various- county officers and that they should be kept in a proper condition to accommodate the wants of the citizens who might desire to transact business therein. To require these officers to keep their offices open during business hours, for the convenience of the citizens having business to transact in them, and yet provide no means of warming or lighting them, would be simply absurd. The clerk is not required to keep a tavern, nor is there any provision of law requiring him to keep his office warm, yet it is clearly the object and intention of the statute that these county offices shall be kept open, and in a suitable condition to answer all the reasonable wants of the public, at the expense of the county. These offices are to be provided at the expense of the county, and to be furnished with all things necessary for the accomplishment of their respective objects. They are required to be kept open, which means that they are tobe in a proper, suitable and comfortable condition for the transaction of the business pertaining to each office. Fuel and *137lights are as much for tbe convenience of tbe office, and tbe public doing business thereat, as are tbe necessary chairs, tables, stationery, &c. It is admitted by tbe parties, that this fuel and light were furnished and used for warming the clerk’s office, and we have no manner of doubt that it is a legitimate'charge against the county, and that the judgment of the Circuit Court is correct.
We have looked at the case of the People vs. Supervisors of Dutchess County (24 Wend. 181), but do not think it favors the views of the plaintiff in error. That case had no reference to fuel and lights for the office, but solely to the personal labor of the clerk in making indices to certain records, and has no bearing upon the case under consideration. It is an unpleasant duty to review the action of the board of supervisors in relation to the auditing of accounts. They do not' often come before us, but when they do we must apply the law as in all other cases.
We are all clearly of the opinion, that the account presented in this case, admitted by the stipulation of facts to be just and correct, and the materials thereof applied to the warming and lighting of the office of the clerk of the Circuit Court, were a proper and legal county charge, and that the board of supervisors erred in rejecting it.
The judgment of the Circuit Court must therefore be affirmed.
Judgment of the court below affirmed, with costs, &c.